Exhibit 10(b)(2)(A)


AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

        AMENDMENT No. 1 TO EMPLOYMENT AGREEMENT (the “Amendment”) dated as of
June 5, 2003 to “EMPLOYMENT AGREEMENT” dated as of September 2, 2000 (the
“Employment Agreement”) between Kenneth A. Paladino (hereinafter referred to as
“Employee”) and TII Network Technologies, Inc. (hereinafter referred to as
“Company”).


W I T N E S S E T H

        WHEREAS, the parties desire to amend and extend the Employment
Agreement; and

        WHEREAS, in consideration of the promises and mutual covenants herein
contained, the Company and the Employee hereby agree as follows:

  1. Section 1 “Term” shall be amended to extend the Employment Agreement for an
additional two (2) years, from September 5, 2003 to September 4, 2005.

  2. Section 3 “Compensation” shall be at the annual rate of Two Hundred and
Fifteen Thousand Dollars ($215,000) per year commencing June 5, 2003.

  3. Section 7 “Company Car” is hereby deleted from the Employment Agreement,
effective November 15, 2003.

  4. Section 15[D] “Employees Right to Terminate this Agreement” is hereby
amended to include the following Section [b]:

    [b]        Employee may terminate his employment at any time after a change
in control for good reason, if Employee makes, in his reasonable judgment, a
determination that such Change in Control has caused Employee to be unable to
effectively carry out the authorities, powers, functions or duties attached to
his position with the Company as constituted immediately prior to the Change in
Control, which situation is not remedied within thirty (30) calendar days after
receipt by the Company of written notice from Employee of such determination.

  5. Effect of this Amendment. This constitutes the entire agreement of the
parties with respect to the subject matter hereof of the Amendment, and
supersedes all prior oral or written communications, memoranda, proposals,
negotiations, discussions and commitments with respect to the subject matter
hereof. Except as otherwise expressly provided herein, no other changes or
modifications to the Employment Agreement are intended or implied, and in all
other respects the Employment Agreement is hereby specifically ratified,
restated and confirmed by both parties hereto as of the day and year first
written above.

        IN WITNESS WHEREOF, the Employee has executed this Amendment and the
Company has caused this Amendment to be executed by a duly authorized officer
and to become effective as of the day and year first above written.

TII Network Technologies, Inc.:   Employee:   By: /s/ Timothy J. Roach   /s/
Kenneth A. Paladino  Name: Timothy J. Roach  Kenneth A. Paladino  Title:
President and Chief Executive Officer   